Citation Nr: 1536911	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from September 1952 to September 1954, October 1954 to October 1957, and October 1957 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In September 2011, March 2013, and April 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO in St. Louis, Missouri.  A copy of the transcript of that hearing has been associated with the claims file.

The appellant submitted a statement in May 2009 requesting to continue her husband's claim for service connection related to radiation exposure.  In April 2010, the appellant also requested to reopen the Veteran's claim for service connection for lung cancer.  The Board notes that the Veteran did not have any claims pending before VA at the time of his death.  In a January 2005 statement from the Veteran's representative, the Veteran withdrew all pending claims after being awarded individual unemployability.  In order for the appellant to continue her husband's claim, the claim must be pending before VA at the time of the Veteran's death.  Therefore, the Board will not refer or otherwise address any claim of entitlement to service connection for the Veteran. 
FINDINGS OF FACT

1. The Veteran died in November 2008; the cause of death as listed on the death certificate was congestive heart failure due to bilateral pulmonary emboli due to below the knee amputation with coronary artery disease a contributing condition that did not result in the underlying cause of death.

2. At the time of death, service connection was in effect for bilateral hearing loss, conversion reaction, and hemorrhoids.

3. The Veteran did not meet the criteria for a radiogenic veteran; the competent evidence does not establish that the Veteran's lung cancer was a result of in-service exposure to ionizing radiation.

4.  The Veteran's lung cancer did not have its onset in service or within one year of discharge from service and is not shown to be causally or etiologically a result of military service or of a service-connected disability. 

5. The competent and probative evidence of record does not establish that the Veteran's cause of death was a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in September 2011, March 2013, and April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of each remand was to obtain a VA opinion.  A review of the post- remand record shows that opinions were  received in December 2011, April 2013, and October 2014  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the September 2011 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was provided with a VCAA notification letter in July 2012 that advised her of the evidence necessary to substantiate service connection for the cause of the Veteran's death, of his and VA's obligations in providing such evidence for consideration. This letter also provided her with information regarding the Veteran's service-connected disabilities. See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In this case, the appellant was provided with a VCAA notification letter in April 2010, after the initial unfavorable AOJ decision issued in April 2010.  This notice informed her of the evidence necessary to establish service connection for a disability as well as the cause of the Veteran's death, of how VA would assist her in developing the claim, and her and VA's obligations in providing such evidence for consideration.  This letter also included information on substantiation of effective dates and a list of the Veteran's service-connected disabilities during his lifetime.  Disability ratings do not apply to cause of death cases.

Even though the April 2010 letter was not timely, the Board finds that no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as a matter of law, providing the appellant with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See id.  In the present case, after the April 2010 letter, the appellant's claim was readjudicated in an SOC and SSOC, thereby rectifying any issue of timeliness.  
   
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claim and obtaining a VA opinion.  The Veteran's service treatment records, service personnel records, and VA medical records, and October 2011, April 2013, and October 2014 VA opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The appellant has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.  

With regard to the VA opinions, the Board notes that once VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's relevant medical history, and considered evidence related to his radiation exposure in service.  There is nothing to suggest that any opinion is not sufficiently based in the facts of the case or arbitrary conclusions were reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 U.S.C.A. § 5103A(a) (West 2014); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008)

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the Veterans Law Judge or Decision Review Officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the appellant gave extensive testimony as to the Veteran's in-service duties and post-service events related to his death.  The VLJ and the accredited representative from the Vietnam Veterans of America asked questions to clarify evidence in support of the appellant's claim.  The VLJ also indicated to the appellant that a nexus opinion was needed with regard to a relationship between the Veteran's lung cancer and his cause of death.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  Neither the representative nor the appellant has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the appellant's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including atherosclerotic heart disease and malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

In the case of a veteran who has been shown to have been exposed to radiation during service, a presumption of service connection has been established for the following diseases: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

The Veteran died in November 2008; the cause of death as listed on the death certificate was congestive heart failure due to bilateral pulmonary emboli due to below knee amputation.  Coronary artery disease was listed as a significant condition contributing to, but otherwise not resulting in, the underlying cause of death.  At the time of death, service connection was in effect for bilateral hearing loss, conversion reaction, and hemorrhoids.  

The appellant contends that the Veteran's lung cancer was a result of radiation exposure during service in the 1950s.  Therefore, she argues that his death was connected to his military service.  The appellant does not contend, nor does the record reflect, that the Veteran's lung cancer, congestive heart failure, bilateral pulmonary emboli, or below the knee amputation were presumptively or directly related to his military service; therefore, the Board will not further address such theories of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).
    
The Veteran was treated for non-small cell lung cancer in 1999.  Treatment included a left upper lobe resection.  Based on imaging, metastases of the ribs were suspected, but the Veteran refused further treatment, and it was subsequently determined that the questionable spots on the Veteran's ribs were healing rib fractures.  The Veteran was followed by Oncology after his treatment ended, and no evidence of recurrence was found at any time.  A November 2004 oncology note indicates that the Veteran was most likely cured of lung cancer in November 1999 considering his over five-year survival.  The October 2011 VA examiner also found that the Veteran's over five-year survival without a recurrence indicated that the cancer had been cured in 1999.  

The Veteran's lung cancer is considered a radiogenic disease under VA regulations.  Nevertheless, the evidence does not establish that the Veteran was a "radiation-exposed veteran."  An assessment of the Veteran's radiation exposure in service was received from the U.S. Army Center for Health Promotion and Preventive Medicine (USACHPPM).  The assessment states that nuclear atmospheric test operations did not occur in the area of Red Canyon during the Veteran's service there from February 1954 through September 1954.  Accordingly, the Veteran did not meet the definition of a radiation-exposed veteran under VA regulations.  

Nevertheless, the USACHPPM contemplated the Veteran's exposure pursuant to 38 C.F.R. § 3.311.  The assessment indicated that no evidence was found that the Veteran was occupationally exposed to ionizing radiation above federal exposure limits while performing duties as a Chemical, Biological, and Radiological (CBR) Defense Non-Commissioned Officer (NCO) at Fort Riley, Kansas or as a driver transporting radioactive material to and from Red Canyon, New Mexico and the White Sands Missile Range.  It was determined that the Veteran's duties as a CBR NCO and a driver would not inherently place him in an environment or situation that would designate him as occupationally exposed to ionizing radiation, that the radioactive check sources with which the Veteran worked would have been sealed and that he was probably not exposed to levels of radiation requiring personal monitoring.  Based on this information, the USACHPPM determined that the Veteran was at most exposed to the maximum (at that time) allowable occupational dose of 18 rem during the 18 months of the service in question and that the Veteran's actual dose was probably much lower.
Multiple VA opinions have been obtained with regard this claim.  In addition to whether the Veteran's lung cancer was associated with in-service radiation exposure and also contributed to the Veteran's death, there is a question of preexisting disability and aggravation during service raised by an abnormal chest x-ray at enlistment and whether such disability was associated with the Veteran's lung cancer or was a contributory cause of death.  

A VA opinion was obtained in October 2011 in accordance with the September 2011 remand.  The VA examiner noted that the Veteran was diagnosed with non-small cell adenocarcinoma of the lung in 1999 for which he underwent a left upper lobe resection and that he was cured of his lung cancer by the resection in September 1999, just over nine years prior to his death in November 2008.  The examiner observed that VA treatment records reflect that the Veteran had a long smoking history of one to two packs per day that ended approximately six months prior to the diagnosis with lung cancer and that he also had chronic obstructive pulmonary disease (COPD), coronary artery disease, and peripheral vascular disease, all of which are caused, or contributed to, by smoking.  Additionally, the examiner reviewed the medical literature on lung cancer risk.  The examiner then considered the Veteran's radiation exposure and concluded that the minimal radiation exposure was less likely as not a cause of the Veteran's lung cancer, which was more likely due to his long and heavy smoking history.  

Another VA opinion was obtained in April 2013 in accordance with the March 2013 remand, which sought an opinion regarding the Veteran's lung cancer and a connection to abnormal x-ray findings in service.  The April 2013 VA examiner indicated that the x-rays at the induction examination showed calcifications in the left mid lung and hilus and that those finding are considered inconsequential and benign.  The examiner stated that they were likely caused by histoplasmosis infection, which is a common infection in the Midwest.  The examiner further stated that the Veteran's pleurisy in service was caused by viral illness and unlikely related to any radiation.  Noting that the July 1957 separation examination did not mention a lung or respiratory condition, the examiner opined that the calcification of the left mid-lung and left hilium and pleurisy are less likely as not related to the post-service cancer of the lung.  The examiner also stated that the Veteran's lung cancer was less likely secondary to radiation exposure, noting that the literature states that cigarette smoking is the principal cause of lung cancer and accounts for 90 percent of the cases in men. 

In April 2014, the Board remanded the appeal so that another opinion could be obtained regarding in-service aggravation of a pre-existing lung disability.  Unfortunately, while an October 2014 VA examiner responded to the question posed, she did not provide a complete rationale for her opinion.  Specifically, in response to the question of whether the findings on chest X-ray at the Veteran's July 1952 enlistment examination were permanently increased in severity during military service, she stated simply that there was no evidence that there had been a permanent increase in severity.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).
 
Finally, an opinion was obtained from a specialist in March 2015. The specialist stated that the chest x-ray findings in 1952 at the Veteran's enlistment and at his 1957 separation examination were virtually the same manifestations of old granulomatous disease in the left lung, residual of probable prior histoplasmosis infection and which lesions do not progress or become clinically active, and therefore were not service aggravated.  The specialist then indicated that since there was no increase in severity in the chest x-ray findings, they did not make a causal contribution to any post-service chronic lung disability, including lung cancer.  The specialist reviewed the 2005 radiation risk activity report and concluded that, since the Veteran's in-service activities did not require personal radiation exposure monitoring, the Veteran's development of lung cancer was not caused by or a result of in-service cumulative radiation exposure.  

The specialist opined that there was no post-service lung disability that was the result of in-service radiation exposure that were the principal or contributing cause of death as described by the clinical records of heavy smoking induced COPD and lung cancer with 5 year cure post resection and conditions present described in the death certificate.  The specialist also concluded that it is less likely as not that such disability of the lungs resulted in debilitating effects and general impairment of health that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death. 

The Board acknowledges the appellant's written statements and hearing testimony in support of her claim.  Such statements can be competent evidence of symptoms that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the appellant is not competent to determine whether there is a connection between the Veteran's lung cancer, his death, and his military service.  These are complex medical questions, and the determination of the specific etiology of the Veteran's lung cancer and cause of death requires medical evidence.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for cause of the Veteran's death.  Therefore, the claim must be denied. 







ORDER

Entitlement to service connection for cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


